Citation Nr: 1445082	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  05-03 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bipolar disorder.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Attorney



INTRODUCTION

The Veteran had active military service from May 1971 to June 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified before a Veterans Law Judge (VLJ) at a July 2005 Travel Board hearing at the North Little Rock, Arkansas, RO.  The Board notes that the Veteran did not testify before the undersigned Veterans Law Judge; however the Veteran was afforded the opportunity to have a new Board hearing as noted in a July 2011 letter informing the Veteran that the prior VLJ was no longer employed by the Board.  The letter notified the Veteran that he had 30 days to respond, that a failure to respond would be interpreted as a negative response, and that the Board would continue the appeal without a new hearing.  The Veteran has not requested a new hearing.

The Board remanded this case in March 2006, November 2008, and June 2009. In a September 2011, the Board denied the claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), the Court, in a July 2012 Order, vacated the Board's decision and remanded the matter to the Board.  In December 2012, the Board remanded this case for further evidentiary development. 


FINDING OF FACT

Bipolar disorder is attributable to service.  



CONCLUSION OF LAW

Bipolar disorder was incurred in active duty service.  38 U.S.C.A. §§ 1101, 1110, 5107, (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Psychosis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of the veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The service treatment records do not reveal complaints, findings, treatment or diagnosis of a psychiatric disorder and there is no record of psychiatric treatment in the initial post-service year.  Prior to separation, the Veteran was afforded a mental status examination in May 1972.  The examining psychiatrist diagnosed the Veteran with no significant mental illness. It was reported that the Veteran was mentally responsible, was able to distinguish right from wrong, was able to adhere to right, had the mental capacity to understand and participate in board proceedings and met applicable retention standards. The Veteran was later discharged under honorable conditions for unsuitability.  The personnel records reflected that the Veteran was absent without official leave (AWOL) on several occasions and received disciplinary action.  

The Veteran contends that he was sexually assaulted while on active duty which led to both an Article 15 disciplinary action and two suicide attempts which subsequently led to admittance to a mental hospital.  However, the service personnel records, while documenting disciplinary action, did not show that the Veteran was treated at Bassett Army Community Hospital at Fort Wainwright, Alaska, in response to a suicide attempt.  Although VA attempted obtain records from the hospital, and as noted in the August 2010 Formal Finding, no records were found under the Veteran's name and the National Personnel Records Center had no record of any suicide attempts at Fort Wainwright in 1972. 

The Veteran has had various mental illness diagnoses since his separation from service.  He initially sought treatment for his mental illness in June 1995.  After an initial diagnosis of a borderline personality disorder, he was later diagnosed with major depressive disorder (MDD), dysthymic disorder, attention deficit hyperactivity disorder (ADHD), panic disorder, and finally bipolar disorder.  The record indicates that the Veteran was initially diagnosed with bipolar disorder in May 2002 and has consistently been diagnosed with bipolar disorder since 2003.  See May 2002 Emergency Psychological Triage Report.  The same diagnosis was made on a June 2010 VA examination report.  The examiner opined that the Veteran's current diagnosis had no link to his active duty service.  The examiner noted that the Veteran reported that he vacillated between moments of debilitating depression and feelings of invincibility.  The examiner indicated that the Veteran had likely exhibited symptomatology related to his current disorder for over twenty years, but there was no evidence that the symptomatology had existed since service.  Additionally the examiner reported that the Veteran's disorder was complicated by the Veteran's prior long term substance abuse.  The examiner was asked to provide an addendum opinion which was authored in the August 2010.  The examiner stated that there was no evidence linking the Veteran's current mental health issues with his active duty service and it was considerably less likely than not that the Veteran's bipolar disorder was related to his active duty service. 

However, when the Court, as noted, vacated the Board's prior decision, the Court determined that the June 2010 VA opinion impermissibly related upon the absence of contemporaneous medical evidence to support the conclusion that the Veteran's bipolar disorder was not related to this story contrary to the Court holding in Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  It was noted that the VA examiner had not properly addressed the Veteran's lay assertions of having mental health problems since service.  Thus, the Board remanded this case for another opinion.  

In May 2013, the Veteran was afforded a VA examination.  The examiner opined that it was less likely than not that the Veteran's bipolar disorder is related to or incurred in military service.  The examiner's rationale was that the May 1972 inservice report indicated that there was no mental health complaints and the Veteran reported being in perfect health.  The examiner reviewed the post-service findings, noting that although the Veteran currently contends that he was assaulted during service, in a 2002 medical report, he had denied suffering inservice sexual trauma.  The examiner indicated that the documentation was not consistent with what would be expected if the Veteran began experiencing bipolar symptoms while in the military.

In an August 2013 a private medical report by D.L.T., Ph.D., ABPP, it was noted that the Veteran served in the Army, was discharged under honorable conditions as unsuitable, and experienced disciplinary problems during service.  The Veteran reported that he was sexually assaulted during service, suffered crying spells, and went AWOL twice during service.  The Veteran described having maladaptive behaviors (such as a joining a gang before he was a teenager) before service, which he continued during service.   The examiner cited to the disciplinary actions as support for this history, and it was clear those records were reviewed.  The Veteran described a sexual assault and that he attempted to overdose on pills afterwards.  He said that he told his superior, but he said that the men who assaulted him could not be found and he would just have to live with it.  Post-service, the examiner stated that the record were replete with notes that documented borderline personality disorder and bipolar disorder, which he noted are similar.  Also, the Veteran's various symptoms were discussed, including sleep disturbance, manic behavior, and anger issues.  His history of poor relationships and alcohol problems was also reviewed.  The diagnosis of bipolar disorder was reviewed in detail and confirmed.  It was noted that two treatment notes in 2002 noted problems at work and that he was a man with a history of psychosis.  The examiner stated that it was important to note that many persons who suffer bipolar disorder do not necessarily manifest florid symptomatology and often show good recovery in a short time after removal from a stressful situation.  This Veteran appeared to be that type of person and his behavior was unpredictable from one day to the next.  It was his opinion that it was more likely than not that the Veteran experienced psychosis while stationed in Alaska due to the assault incident.  Thereafter, the psychosis more likely than not went into full or partial remission, but there were times during that period that the Veteran was unable to relate and work with co-workers and supervisors.  He currently remained impaired due to bipolar disorder.

In October 2013, a VA examiner commented that he had reviewed the record and Dr. T.'s opinion, but did not see any specific evidence confirming the presence of a bipolar disorder in the Veteran's service records.  In addition, there was no specific evidence of symptomatology for 15 years after service.  Accordingly, he opined that it was less likely than not that the Veteran's bipolar disorder was related to military service.  

In response, in January 2014, Dr. T. noted that the VA examiner had examined the Veteran previously and had concluded that the Veteran had a bipolar disorder and indicated that it had been present for over 20 years.  Dr. T. indicated that it was very important to fully understand that when it comes to linking "evidence" to the initial occurrence or emergence of serious mental health conditions or illnesses, it is not the same as identifying cell growth, fractures, or infections in physical medical conditions.  In this Veteran's situation, the Veteran suffered from maladaptive behavior over the years, including during military service, and subsequently reported being sexually attacked by two soldiers.  This event precipitated very serious social, emotional, and functional impairment.  

Thereafter, a January 2014 VA examination indicated that the Veteran began having symptoms consistent with bipolar disorder between 1987 and 1995.  The Veteran reported a family history of bipolar disorder, suggesting an etiology of the disorder that was at least as likely as not genetic.  She noted that in 2002, the Veteran denied having been abused during service.  Thus, it was her opinion that the Veteran's bipolar disorder was less likely than not incurred in or related to military service.  

In August 2014, Dr. T. provided another medical addendum.  He addressed the most recent VA addendum, indicating that there was no formal diagnosis of bipolar disorder in the Veteran's family, just that it was the Veteran's impression that his father was bipolar.  Dr. T. again went over the Veteran's report of inservice assault and suicidal actions.  Dr. T. stated that it was a common occurrence for persons who suffered mental illness to live with it for years before seeking diagnosis and treatment.  He emphasized that based on the history and evaluations, it was more likely than not that the Veteran experienced psychosis related to bipolar disorder while in service.  

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, all of the medical professionals are competent.  In sum, the VA examiners did not find the Veteran's report of being assaulted during service and attempting suicide to be credible because there was no documentation of such and the Veteran denied in 2002 that he had been assaulted.  In addition, there were no reported symptoms or treatment for 20 years.  Conversely, the private examiner believed the Veteran's report.  He cited to the inservice maladaptive behaviors leading to the Veteran's discharge as part of a long-term patterns of maladaptive behavior and indicated that the assault was the precipitating event for the Veteran's psychosis now diagnosed as bipolar disorder.  This examiner noted that in 2002, it was noted that the Veteran had a history of psychosis, that the Veteran had likely been in partial to full remission post-service, and that it is common for persons with bipolar disorder to go many years without treatment or diagnosis.

In affording the Veteran all reasonable doubt, the Board finds that his report of an inservice assault to be credible.  While there is no documentation of such, the Veteran explained that he reported it and was told basically to put it behind him.  As directed by the Court, the Board must consider the lay evidence and not the lack of documentation in this case.  Since the Board accepts that the assault occurred, the more probative opinion is Dr. T.'s opinion.  Accordingly, service connection for bipolar disorder is warranted.  


ORDER

Service connection for bipolar disorder is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


